DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claim 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device/method claim, there being no allowable generic or linking claim. Election was made without traverse of Group I, claims 1-18 in the reply filed on 2/1/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US publication 2014/0353574 A1), hereinafter referred to as Li574.

Regarding claim 1, Li574 teaches a semiconductor structure (fig. 1a-1b and related text) comprising: a body (one 120c of a plurality of 120c, [0020]) comprising a semiconductor material ([0022]); a gate structure wrapped around the body ([0020], fig. 1a), the gate structure including a gate electrode (130) and a gate dielectric (125) between the body and the gate electrode (fig. 1a); and a source region (105, [0021]) and a drain region (110, [0021]), the body being between the source and drain regions (fig. 1a-1b); wherein the body has a first cross-sectional shape (circular portion of 120c, fig. 1b) under the gate dielectric, and a second cross-sectional shape (rectangular portion of 120c, fig. 1b) elsewhere, the first cross-sectional shape having corners that are more rounded than the second cross-sectional shape (fig. 1b).
Regarding claim 2, Li574 teaches the gate structure further comprising: a gate spacer (135, [0036]) in contact with the second cross-sectional shape (fig. 1a).
Regarding claim 3, Li574 teaches wherein the first cross-sectional shape is selected from a circle, an oval, or a rectangle with rounded corners and wherein the second cross-sectional shape is selected from a rectangle, a square, or a trapezoid, and the first cross-sectional shape is more rounded than the second cross-sectional shape (fig. 1b).
Regarding claim 4, Li574 teaches wherein the body comprises a nanowire that has an external size defined by a minimum circumscribed circle and an internal size defined by a maximum inscribed circle, wherein the difference between the external size and the internal size is greater for the second cross-sectional shape than for the first cross-sectional shape (fig. 1b).
Regarding claim 11, Li574 teaches wherein the portion of the body having the second cross-sectional shape has a surface roughness that is greater than a surface roughness of the portion of the body having the first cross-sectional shape (fig. 1b).
Regarding claim 12, Li574 teaches wherein the portion of the body having the first cross-sectional shape consists essentially of silicon and the portion of the body having the second cross-sectional shape comprises silicon and germanium ([0022]).
Regarding claim 13, Li574 teaches wherein the portion of the body having the first cross-sectional shape consists essentially of gallium and the portion of the body having the second cross-sectional shape comprises gallium and arsenic ([0022]).

Regarding claim 14, Li574 teaches a nanowire transistor structure (fig. 1a-1b and related text) comprising: a first region of semiconductor material (105, [0021]); a second region of semiconductor material (110, [0021]); one or more nanowires (102c, [0020]) having a body (circular portion of 120c, fig. 1b) between a first end portion (left rectangular portion of 120c, fig. 1b) in contact with the first region and a second end portion (right rectangular portion of 120c, fig. 1b) in contact with the second region (fig. 1b); and a gate structure around the body of the one or more nanowires ([0020], fig. 1a), the gate structure comprising a gate electrode (130) and a gate dielectric (125) between the gate electrode and the body (fig. 1a); wherein the body of the one or more nanowires has a first cross-sectional shape (circular portion of 120c, fig. 1b) and the first end portion has a second cross-sectional shape (rectangular portion of 120c, fig. 1b), the first cross-sectional shape being more rounded and having a smaller circumference compared to the second cross-sectional shape (fig. 1b).
Regarding claim 15, Li574 teaches further comprising: a source contact on the first region of semiconductor material; and a drain contact on the second region of semiconductor material (source and drain contact, [0071]).
Regarding claim 16, Li574 teaches wherein the gate structure is a first gate structure, and the nanowire transistor structure further comprising a second gate structure around the body and isolated from the first gate structure by a dielectric (fig. 1a-1b).
Regarding claim 17, Li574 teaches wherein the first cross-sectional shape is selected from a circle, an oval, or a rectangle with rounded corners and wherein the second cross-sectional shape is selected from a rectangle, a square, or a trapezoid, and the first cross-sectional shape is more rounded than the second cross-sectional shape (fig. 1b).
Regarding claim 18, Li574 teaches wherein the one or more nanowires have an external size defined by a minimum circumscribed circle and an internal size defined by a maximum inscribed circle, wherein the difference between the external size and the internal size is greater for the second cross-sectional shape than for the first cross-sectional shape (fig. 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li574, as applied to claim 1 above.

Regarding claim 5, Li574 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Li574 also teaches wherein the first cross-sectional shape has a first vertical height, the second cross-sectional shape has a second vertical height (fig. 1b).
Li574 does not explicitly teach and a ratio of the first vertical height to the second vertical height is no greater than 0.9. However, as a first vertical height is less than a second vertical height (fig. 1b), the ratio will be less than 1 and thus overlaps with or merely close to the claimed ratio and so a prima facie case of obviousness exists (MPEP §2144.05 I). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li574 so that wherein the first cross-sectional shape has a first vertical height, the second cross-sectional shape has a second vertical height, and a ratio of the first vertical height to the second vertical height is no greater than 0.9 for optimizing device performance and size.
Regarding claim 6, Li574 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Li574 also teaches wherein the first cross-sectional shape has a first perimeter length, the second cross-sectional shape has a second perimeter length (fig. 1b).
Li574 does not explicitly teach and a ratio of the first perimeter length to the second perimeter length is no greater than 0.9. However, as a first perimeter length is less than a second perimeter length (fig. 1b), the ratio will be less than 1 and thus overlaps with or merely close to the claimed ratio and so a prima facie case of obviousness exists (MPEP §2144.05 I). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP §2144.05 II/III).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li574 so that wherein the first cross-sectional shape has a first perimeter length, the second cross-sectional shape has a second perimeter length, and a ratio of the first perimeter length to the second perimeter length is no greater than 0.9 for optimizing device performance and size.
Regarding claim 7, Li574 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Li574 also teaches wherein the body is a first body, the structure further including one or more additional bodies (a plurality of 120c), each of the first and additional bodies being a nanowire or nanoribbon ([0020]), and each body having the first cross-sectional shape (circular portion of 120c, fig. 1b) under the gate dielectric (fig. 1a).
Li574 does not explicitly teach wherein a perimeter length of the first cross-sectional shape differs by no more than 1.0 nm between any of the bodies. However, as a plurality of 120c are of same shape and size (fig. 1b) and thus it is obvious that a perimeter length of the first cross-sectional shape differs by no more than 1.0 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li574 so that wherein the body is a first body, the structure further including one or more additional bodies, each of the first and additional bodies being a nanowire or nanoribbon, and each body having the first cross-sectional shape under the gate dielectric, wherein a perimeter length of the first cross-sectional shape differs by no more than 1.0 nm between any of the bodies so that high linearity can be achieved ([0005]).
Regarding claim 8, Li574 discloses all the limitations of claim 7 as discussed above on which this claim depends.
Li574 does not explicitly teach wherein the perimeter length of the first cross-sectional shape is less than 40 nm. However, as a thickness of 102c from about 1 nm to about 50 nm ([0030]) and thus it is obvious that the perimeter length of the first cross-sectional shape is less than 40 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li574 so that wherein the perimeter length of the first cross-sectional shape is less than 40 nm for optimizing device performance and size.
Regarding claim 9, Li574 discloses all the limitations of claim 7 as discussed above on which this claim depends.
Li574 does not explicitly teach wherein an average perimeter length of the first cross-sectional shape of the first and additional bodies has a standard deviation no greater than 1.0 nm. However, as a plurality of 120c are of same shape and size (fig. 1b) and thus it is obvious that an average perimeter length of the first cross-sectional shape of the first and additional bodies has a standard deviation no greater than 1.0 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li574 so that wherein an average perimeter length of the first cross-sectional shape of the first and additional bodies has a standard deviation no greater than 1.0 nm so that high linearity can be achieved ([0005]).
Regarding claim 10, Li574 discloses all the limitations of claim 9 as discussed above on which this claim depends.
Li574 does not explicitly teach wherein the standard deviation is no greater than 0.5 nm. However, as a plurality of 120c are of same shape and size (fig. 1b) and thus it is obvious that the standard deviation is no greater than 0.5 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li574 so that wherein the standard deviation is no greater than 0.5 nm.so that high linearity can be achieved ([0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828